PER CURIAM.
In this criminal prosecution the trial court made a downward departure from the recommended sentencing guideline range without assigning written legal rea*753sons therefor. This was error. Fla.R. Crim.P. 3.701(d)(ll). State v. Nichols, (Fla. 4th DCA 1988); State v. Matthews, 522 So.2d 1026 (Fla. 2d DCA 1988); State v. Johnson, 512 So.2d 1116 (Fla. 3d DCA 1987).
We reverse and remand with instructions to either sentence within the recommended guidelines range, or, to provide written reasons for any departure therefrom.
REVERSED AND REMANDED.
ANSTEAD, LETTS and WALDEN, JJ., concur.